Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gleb Savich on 2/16/2022.

The application has been amended as follows: 
2. (Amended) The manufacturing method of a bio-sensor according to claim 1, wherein a pH of the acidic solution is pH_4 to pH 6.

3. (Amended) The manufacturing method of a bio-sensor according to claim 1, wherein the structure is produced by binding the molecule comprising a quinone methide group derived by electrochemically oxidizing the molecule containing the catechol group in an acidic environment with the enzyme.

cyclic voltammetry.

8. (Amended) The manufacturing method of a bio-sensor according to claim 1, wherein the electrode is needle shaped 

9. (Amended) The manufacturing method of a bio-sensor according to claim 1, wherein the enzyme is selected from a group consisting of glucose oxidase, glucose dehydrogenase, hexokinase, glutamic-oxaloacetic transaminase and glutamic-pyruvic transaminase.

10. (Amended) A bio-sensor, comprising: an electrode; and a structure attaching to a surface of the electrode and formed by binding a molecule comprising quinone methide group with an enzyme.

11. (Amended) The bio-sensor according to claim 10, wherein the molecule comprising the quinone methide group is derived by electrochemically oxidizing the molecule containing the catechol group in an acidic environment.

hexokinase, glutamicoxaloacetic transaminase and glutamic-pyruvic transaminase.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The method of using a molecule containing a catechol group activated by acid to link an enzyme to an electrode is not taught in the art.  Since catechol-groups convert to quinone methide under acidic conditions, then this method is also free of the art since quinone methide is not used as a linker between an enzyme and electrode. 
The closest prior art is KR 1010257996 (KR’996, in IDS 11/07/19).   High resolution copies of Figs 1-4 and 9 from that application are enclosed.  The closest example to the current claims is Fig. 9, bottom diagram.  There the two phenol groups linked by a carbon chain are oxidized to catechol then orthoquinones by tyrosinase (TY) in the first step.   One quinone-end attaches to the metal substrate while leaving the opposite quinone-end free.  A second oxidation by TY then attaches the protein via its free amines to either one of the ortho-oxygens or on the ring opposite to those oxygens (see inset in bottom reaction). 
This is not the reaction that the current claims use.  In Figure 4, the Applicants do not use a tyrosinase, but electro-oxidation and acidic conditions to produce a quinone methide, which allows the enzyme to attach to the catechol molecule.  This produces a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699